DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/14/2020. The amendments filed on 12/14/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. Pub. No. 20080209650) hereinafter Brewer, in view of Collins et al. (U.S. Pub. No. 20150216525) hereinafter Collins, in view of Varila (U.S. Pub. No. 20150033488) hereinafter Varila, in further view of Sayeed (U.S. Pat. No. 8533893) hereinafter Sayeed.  
	Regarding claim 1, primary reference Brewer teaches:

an integrated vibration motor (paragraph [0069], lines 10-17; figure 1 motor 16), 
an integrated ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies), 
an integrated energy source for the vibration motor and for the ultrasound generator (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12), and 

wherein the replaceable cleansing attachment has an acoustic transducer which is designed to convert the electric oscillations generated by the ultrasound generator into sound waves (paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22), 
a device for transmitting the ultrasound waves (paragraph [0070], lines 1-17; figure 1, acoustic waveguide 24 on the toothbrush head 20), and 
bristles for the abrasive removal (paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), 
Primary reference Brewer fails to teach:
wherein the handheld appliance includes a cleansinq attachment identification device adapted to ensure the replaceable cleansinq attachment is used only once
the cleansinq attachment identification device havinq a chip adapted to store a use of the replaceable cleansinq attachment thereon
However, the analogous art of Collins of an authentication system disposed at a proximal end of a loading unit (abstract) teaches:
wherein the handheld appliance includes a cleansinq attachment identification device adapted to ensure the replaceable cleansinq attachment is used only once ([0008]; [0012]; [0041], loading unit 16 of figures 1 and 2 is considered to be a replaceable attachment; [0042]; [0044], the loading unit chip 36 is adapted to determine 
the cleansinq attachment identification device havinq a chip adapted to store a use of the replaceable cleansinq attachment thereon ([0008]; [0012]; [0041]; [0042]; [0044], chip 36 is considered to store the use of the replaceable cleansing attachment as the “number of uses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the attachment identification device adapted for a single use as taught by Collins because medical devices routinely include a reusable handle assembly with a single use or disposable end effector. By incorporating an identification system into the end unit, it eliminates user error that could lead to reusing a contaminated cleansing attachment and spreading disease between patients ([0004]; [0005]; [0006]). 
Primary reference Brewer further fails to teach:
Wherein the replaceable cleansing attachment has a bristle ring for the abrasive removal, the bristle ring being arranged in such a way that a propagation of aerosols is suppressed. 

Wherein the replaceable cleansing attachment has a bristle ring for the abrasive removal, the bristle ring being arranged in such a way that a propagation of aerosols is suppressed.  (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be the bristle ring as claimed and the second portion of bristles 8 is considered additional bristles for the abrasive removal. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Collins to incorporate the inner bristle ring and further bristle ring as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Primary reference Brewer further fails to teach:
the bristle rinq beinq arranged surrounding the longitudinal axis of the handheld appliance
However, the analogous art of Sayeed of a toothbrush with a set of bristles along a longitudinal axis (abstract, figure 2A) teaches:
the circular configuration of bristles beinq arranged surrounding the longitudinal axis of the handheld appliance (figure 1, figure 2A; col 2, liens 12-23, “the head portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Collins to incorporate the bristles configured to be arranged surrounding the longitudinal axis of the handheld device as taught by Sayeed because it enables the user to utilize a convenient grip on the handle while applying the bristles at an orthogonal angle to the target site (col 2, lines 32-34). 
Regarding claim 2, the combined references of Brewer, Collins, Varila, and Sayeed teach all of the limitations of claim 1. Primary reference Brewer further teaches:
	characterized in that the bristles and/or lamellas are designed in such a way that they protrude past the other structural parts of the replaceable cleansing attachment during the wound cleansing (paragraph [0071], lines 1-9, the bristles are disposed around the acoustic waveguide 24; see in figure 1 how the bristles generally extend and protrude past the structural element of the acoustic waveguide 24).
Regarding claim 6, the combined references of Brewer, Collins, Varila, and Sayeed teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the vibration motor operates with an adjustable frequency of 100 to 5000 Hz (paragraph [0073], lines 1-21, the sonic drive frequency of the sonic drive motor is “less than 200 Hz, between about 190 Hz and 198 Hz” which is within the claimed range; paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).

characterized in that the ultrasound generator generates a frequency of 20 kHz to 2 MHz (paragraph [0074], lines 1-4; paragraph [0090], lines 1-11; paragraph [0098], lines 1-24; the frequencies between 300 and 250 kHz is within the claimed range of the ultrasound generator).
Regarding claim 8, the combined references of Brewer, Collins, Varila, and Sayeed teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the frequency generated by the ultrasound generator is adjustable (paragraph [0219], lines 1-10, the sonic motor frequency can be adjusted; paragraph [0229], brushing power can be adjusted by continuously adjusting the sonic drive power level).
Regarding claim 9, the combined references of Brewer, Collins, Varila, and Sayeed teach all of the limitations of claim 1. Primary reference Brewer further teaches:
characterized in that the energy source is an accumulator which can preferably be charged via an inductive charger (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12 is considered to be equivalent to an accumulator with inductive charging capabilities).
Regarding claim 16, primary reference Brewer teaches:
A wound-cleansing system (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps 
an ultrasound-assisted wound cleanser in the form of a handheld appliance with a base and a replaceable cleansing attachment attached to the base abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; see [0142]), 
the base and replaceable cleansing attachment disposed along a common longitudinal axis of the handheld appliance ([0069] figure 1 shows the upper portion and base configured along a common longitudinal axis; [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact; figures 8A and 8B further depict the upper portion and base in a common longitudinal axis arrangement [0073]-[0078])
with an integrated vibration motor (figure 1, handheld toothbrush 10; paragraph [0069], lines 10-17; figure 1, motor 16), 

an integrated energy source for the vibration motor and for the ultrasound generator (paragraph [0069], lines 7-9; figure 1, rechargeable battery 12), and 
wherein the replaceable cleansing attachment, can be driven by the vibration motor for the purpose of abrasive removal of wound coatings (paragraph [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact, paragraph [0027], lines 13-14), 
wherein the replaceable cleansing attachment has an acoustic transducer, which is designed to convert the electric oscillations generated by the ultrasound generator into sound waves (paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22), 
a device for transmitting the ultrasound waves (paragraph [0070], lines 1-17; figure 1, acoustic waveguide 24 on the toothbrush head 20), and 
bristles for the abrasive removal (paragraph [0071], lines 1-3; figure 1, bristle tufts 26 on toothbrush head 20), and 
a transmission medium for transmitting the oscillations into the wound (paragraph [0026], lines 1-19; paragraph [0027], lines 1-18; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal; paragraph [0135], lines 14-19),
Primary reference Brewer fails to teach:

Including a chip on which a use of the replaceable cleansing attachment is storable
However, the analogous art of Collins of an authentication system disposed at a proximal end of a loading unit (abstract) teaches:
Wherein the handheld appliance includes a cleansing attachment identification device adapted to ensure the replaceable cleansing attachment is used only once ([0008]; [0012]; [0041], loading unit 16 of figures 1 and 2 is considered to be a replaceable attachment; [0042]; [0044], the loading unit chip 36 is adapted to determine the number of uses of the loading unit. Furthermore, the chip capabilities enable the prevention of reloading or reuse of an expended reload assembly. This combination of features is considered to teach to the identification device adapted to ensure a single use of the replaceable cleansing attachment. This type of single use is common to the medical industry and the combined invention of Brewer and Collins teach to the single use of the cleansing attachment.) and
Including a chip on which a use of the replaceable cleansing attachment is storable ([0008]; [0012]; [0041]; [0042]; [0044], chip 36 is considered to store the use of the replaceable cleansing attachment as the “number of uses”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the attachment identification device adapted for a single use as taught by Collins because medical devices routinely 
Primary reference Brewer further fails to teach:
Wherein the replaceable cleansing attachment has a bristle ring for the abrasive removal, the bristle ring being arranged for transmitting the ultrasound waves in such a way that a propagation of aerosols is suppressed
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
Wherein the replaceable cleansing attachment has a bristle ring for the abrasive removal, the bristle ring being arranged for transmitting the ultrasound waves in such a way that a propagation of aerosols is suppressed (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be the further bristle ring as claimed and the second portion of bristles 8 is considered to be the bristle ring for the abrasive removal. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Collins to incorporate the inner bristle ring and further bristle ring as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 

the bristle rinq beinq arranged surrounding the longitudinal axis of the handheld appliance
However, the analogous art of Sayeed of a toothbrush with a set of bristles along a longitudinal axis (abstract, figure 2A) teaches:
the circular configuration of bristles beinq arranged surrounding the longitudinal axis of the handheld appliance (figure 1, figure 2A; col 2, liens 12-23, “the head portion 10 has cylindrical symmetry, and the bristles, head portion and handle are along the longitudinal axis of the toothbrush body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Collins to incorporate the bristles configured to be arranged surrounding the longitudinal axis of the handheld device as taught by Sayeed because it enables the user to utilize a convenient grip on the handle while applying the bristles at an orthogonal angle to the target site (col 2, lines 32-34). 
Regarding claim 17, the combined references of Brewer, Collins, Varila, and Sayeed teach all of the limitations of claim 16. Primary reference Brewer further teaches:
wherein the transmission medium is a gel or a water-based medium (paragraph [0135], lines 14-19, gel-like materials are used as acoustically transmissive materials).
Claims 10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Collins, in further view of Varila.
Regarding claim 10, primary reference Brewer teaches:

in which method a replaceable cleansing attachment with bristles for the abrasive removal of abrasively removing wound coatings is moved via a vibration motor (paragraph [0070], lines 1-17; figure 1, toothbrush head 20, includes a brush head portion 21 which contain bristle tips that cleanse tissue surfaces by means of direct bristle contact, paragraph [0027], lines 13-14), 
the replaceable cleansing attachment is oscillated via an ultrasound generator (paragraph [0069], lines 17-21; figure 1, ultrasonic module drive circuit 14 for producing acoustic energy at ultrasonic frequencies; paragraph [0070], lines 1-17; figure 1, ultrasound transducer 22, acoustic waveguide 24 on the toothbrush head 20), and 
the oscillations for assisting in the detachment of wound coatings are transmitted into the wound via a transmission medium (paragraph [0026], lines 1-19; paragraph [0027], lines 1-18; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal; paragraph [0135], lines 14-19)
Primary reference Brewer fails to teach:
which method comprises the step of storing a use of the replaceable cleansing attachment in the replaceable cleansing attachment to prevent a reuse thereof

which method comprises the step of storing a use of the replaceable cleansing attachment in the replaceable cleansing attachment to prevent a reuse thereof ([0008]; [0012]; [0041], loading unit 16 of figures 1 and 2 is considered to be a replaceable attachment; [0042]; [0044], the loading unit chip 36 is adapted to determine the number of uses of the loading unit. Furthermore, the chip capabilities enable the prevention of reloading or reuse of an expended reload assembly. This combination of features is considered to teach to the identification device adapted to ensure a single use of the replaceable cleansing attachment. This type of single use is common to the medical industry and the combined invention of Brewer and Collins teach to the single use of the cleansing attachment.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the attachment identification device adapted for a single use as taught by Collins because medical devices routinely include a reusable handle assembly with a single use or disposable end effector. By incorporating an identification system into the end unit, it eliminates user error that could lead to reusing a contaminated cleansing attachment and spreading disease between patients ([0004]; [0005]; [0006]). 
Primary reference Brewer fails to teach:
A bristle ring

However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
A bristle ring (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], second portion of bristles 8 is considered to be the bristle ring [0057]; [0060]; [0063]; [0064]; [0069]; [0071])
And a further bristle ring is provided which is arranged surrounding a longitudinal axis of the device for transmitting the ultrasound waves in such a way that a propagation of aerosols is suppressed (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be the further bristle ring as claimed. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Collins to incorporate the inner bristle ring and further bristle ring as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning ([0026]; [0028]). 
Regarding claim 12, the combined references of Brewer, Collins, and Varila teach all of the limitations of claim 10. Primary reference Brewer further teaches:

Regarding claim 13, the combined references of Brewer, Collins, and Varila teach all of the limitations of claim 10. Primary reference Brewer further teaches:
characterized in that the transmission medium is a water-based medium or a gel (paragraph [0135], lines 14-19, gel-like materials are used as acoustically transmissive materials).
Regarding claim 15, the combined references of Brewer, Collins, and Varila teach all of the limitations of claim 10. Primary reference Brewer further teaches:
which method is carried out using an ultrasound-assisted wound cleanser as claimed in claim 1 (see claim 1 rejections using Brewer above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Collins, in further view of Varila as applied to claim 13 above, and further in view of Fellows et al. (U.S. Pub. No. 20090042870) hereinafter Fellows. 
Regarding claim 14, the combined references of Brewer, Collins, and Varila teach all of the limitations of claim 13. Primary reference Brewer fails to teach: 
characterized in that the water-based medium or gel contains a solvent or a disinfectant, to kill germs 

 characterized in that the water-based medium or gel contains a solvent or a disinfectant, to kill germs (paragraph [0023], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Collins, and Varila with the disinfectant as taught by Fellows because polyhexamethylene biguanide is a cationic (disinfectant) biocide which has a fast representative rate of activity of 30 seconds to 5 minutes (paragraph [0018], paragraph [0019], paragraph [0023], lines 1-3).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Collins, in view of Varila, in further view of Sayeed as applied to claim 17 above, and further in view of Fellows. 
Regarding claim 18, the combined references of Brewer, Collins, Varila, and Sayeed teach all of the limitations of claim 17. Primary reference Brewer fails to teach: 
wherein the transmission medium contains a solvent or a disinfectant, to kill germs
However, the analogous art of Fellows of using an antimicrobial composition to kill germs (abstract, paragraph [0001], lines 1-5) teaches:
wherein the transmission medium contains a solvent or a disinfectant, to kill germs (paragraph [0023], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and .  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785